Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Drew, Cappotto et al. “Dominant Melody Enhancement in Cochlear Implants”, IEEE, 2018, pages 398-402, hereinafter “Drew Cappotto” in view of Port, Timothy et al. “WO2021/119102A1), hereinafter “Timothy”. 

As to Claim 1, Drew Cappotto teaches  a method for processing audio signals ( a method of processing music signals, abstract) comprising: extracting a fundamental frequency (F0) component from a first audio signal ( extracting F0 component of DoME of typical music recording page 399, col. 1 [002], lines 9-10, [0030] lines 1-5 and Section “B” lines 1-4) ; processing the first audio signal ( extracted F0) melody with Dominant Melody Enhancement (DoME) based on a hearing profile to generate a second audio signal ( The pilot implementation of DoME consisted of mixing the extracted F0 melody with original music recording at either user-configured or predefined ratios See at least page 399, Section B. lines 1-5); and providing the second audio signal to a user ( the user adjusted the music sound based on their preferences until it sounded most pleasant to them, See at least page 400, col. 2 section F lines 1-1-10); wherein the DoME enhances the F0 component,( DoME enhances music for Cochlear Implant user, abstract), Drew Cappotto does not explicitly teach “the enhancement weight of the DoME corresponds to the hearing profile.” However, Port Timothy in related field (audio enhancement) teaches the hearing profile may be provided to the control system by the user (e.g., via an interactive testing process or via user input) or from one or more other devices, such as the user’s hearing aid or cochlear implant. See at least page 40 lines 15-20. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to enhance the weight of Dominant melody corresponding to the hearing profile provided through the user’s input using a slider interface and base on test results as taught by Drew on page 400, section F and page 401, section A, B to achieve more accurate results based on user’s preferences.   
As to Claim 2, Drew Cappotto in view of Timothy teaches the limitations of Claim 1, and wherein the F0 component is enhanced by adding a frequency-modulated sine consisting of only the F0 component (enhancing the F0 component of dominant melodic contour by adding a frequency modulated sine consisting of only melodies F0, See at least page 399, col. 1 [003] lines 1-5.)
As to Claim 3, Drew Cappotto in view of Timothy teaches the limitations of Claim 1, and wherein the frequency-modulated sine is added from approximately −21.1 dB to −6.2 dB (page 401 col. 1, section III lines 3-4 teaches (-21.1dB to -6.2dB).
As to Claim 4, Drew Cappotto in view of Timothy teaches the limitations of Claim 1, and wherein the frequency-modulated sine is added from approximately −9.6 dB to −4.3 dB below −20 LUFS, (addition of F0 component from -9.6dB to -4.3dB below 20LUFS. See at least page 401, col. 1 section III, B lines 2-4.)
As to Claim 5, Drew Cappotto in view of Timothy teaches the limitations of Claim 1, and wherein the F0 component ranges from approximately 212 Hz to 1.4 kHz, within the average melodic range (212Hz to 1.4KHZ), page 399 [0002] lines 12-15.
As to Claim 6, Drew Cappotto in view of Timothy teaches the limitations of Claim 1, and wherein the first audio signal includes a vocal group and an instrumental group (vocal lines and instrumental stems, page 399 lines 15-18), and the processing includes adjusting the weights of the vocal group and the instrumental group, (weighted preference for vocal stems and instrumental stems. See at least page 399 lines 18-22). 
2.	Claims 9, 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lievens et al. (US 20140275730) in view of Drew, Cappotto et al. “Dominant Melody Enhancement in Cochlear Implants”, IEEE, 2018, pages 398-402, hereinafter “Drew Cappotto” in view of Port, Timothy et al. “WO2021/119102A1), hereinafter “Timothy”. 

As to Claim 9, Lievens teaches an audio processing system, (hearing prosthesis system, abstract) including: an audio source (external audio signals 40, [0030], Figure 1), a signal output ( stimulation electronics 32 such as cochlear implant for providing electrical stimulation to the recipient, [0029]), a first processor ( processor 28) electrically connected the audio source ( microphone 26 receiving audio signals 40) and the signal output ( stimulation electronic 32, Figure 1, [0029]) Lievens does not explicitly a first processor electrically connected the audio source and the signal output ( signal processing, page 398 col. 2 lines 5-7) , wherein the audio source generates a first audio signal ( stimuli was sourced from MedleydB, a database of multi-track music recordings, page 399, II A) and the first processor extracts a F0 component from the first audio signal, (The pilot implementation of DoME consisted of mixing the extracted F0 melody with original music recording at either user-configured or predefined ratios See at least page 399, Section B. lines 1-5);  and the first processor processes the first audio signal with DoME based on a hearing profile to generate a second audio signal ( the user adjusted the music sound based on their preferences until it sounded most pleasant to them, See at least page 400, col. 2 section F lines 1-1-10, therefore the second audio signal is the modified signal by the user). It would have been obvious to one or ordinary skill in the art, before the effective filing date of the invention to modify the signal processing method to process music signals in addition to the speech signals as processed by Lievens, [0020]. Lievens in view of Drew Cappotto does not explicitly teach “the enhancement weight of the DoME corresponds to the hearing profile.” However, Port Timothy in related field (audio enhancement) teaches the hearing profile may be provided to the control system by the user (e.g., via an interactive testing process or via user input) or from one or more other devices, such as the user’s hearing aid or cochlear implant. See at least page 40 lines 15-20. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to enhance the weight of  Dominant melody corresponding to the hearing profile provided through the user’s input using a slider interface and base on test results as taught by Drew on page 400, section F and page 401, section A, B to achieve more accurate results based on user’s preferences.  Lievens in view of Drew Cappotto in view of Timothy further teaches: the signal output stimulates a cochlea of a user with the second audio signal ( user’s cochlea to stimulate the auditory nerve. See at least Drew Cappotto on page 398, Section I. Introduction, lines 9-10).
As to Claim 10, Lievens in view of Drew Cappotto in view of Timothy teaches the limitations of Claim 1, and wherein the signal output comprises a cochlear implant, electrode array implanted into the user’s cochlea, page 398, “Introduction”)
As to Claim 15, Lievens teaches an audio processing system, (hearing prosthesis system, abstract) including: an audio source (external audio signals 40, [0030], Figure 1), an acoustic device (hearing aid component including a speaker or earphone, [0037]), a signal output ( stimulation electronics 32 such as cochlear implant for providing electrical stimulation to the recipient, [0029]), a first processor ( processor 28) electrically connected the audio source ( microphone 26 receiving audio signals 40) and the signal output ( stimulation electronic 32, Figure 1, [0029]) Lievens does not explicitly teach the first processor extracts a F0 component from the first audio signal, and the first processor processes the first audio signal with DoME based on a hearing profile to generate a second audio signal, and the enhancement weight of the F0 component in the DoME corresponds to the hearing profile, and the acoustic device outputs the second audio signal to a user. However, Drew Cappotto in related field ( hearing devices) teaches a first processor electrically connected the audio source and the signal output ( signal processing, page 398 col. 2 lines 5-7) , wherein the audio source generates a first audio signal ( stimuli was sourced from MedleydB, a database of multi-track music recordings, page 399, II A) and the first processor extracts a F0 component from the first audio signal, (The pilot implementation of DoME consisted of mixing the extracted F0 melody with original music recording at either user-configured or predefined ratios See at least page 399, Section B. lines 1-5);  and the first processor processes the first audio signal with DoME based on a hearing profile to generate a second audio signal ( the user adjusted the music sound based on their preferences until it sounded most pleasant to them, See at least page 400, col. 2 section F lines 1-1-10, therefore the second audio signal is the modified signal by the user). It would have been obvious to one or ordinary skill in the art, before the effective filing date of the invention to modify the signal processing method to process music signals in addition to the speech signals as processed by Lievens, [0020]. Lievens in view of  Drew Cappotto does not explicitly teach “the enhancement weight of the DoME corresponds to the hearing profile.” However, Port Timothy in related field (audio enhancement) teaches the hearing profile may be provided to the control system by the user (e.g., via an interactive testing process or via user input) or from one or more other devices, such as the user’s hearing aid or cochlear implant. See at least page 40 lines 15-20. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to enhance the weight of Dominant melody corresponding to the hearing profile provided through the user’s input using a slider interface and base on test results as taught by Drew on page 400, section F and page 401, section A, B to achieve more accurate results based on user’s preferences.  Lievens in view of Drew Cappotto in view of Timothy further teaches: the signal output stimulates a cochlea of a user with the second audio signal (user’s cochlea to stimulate the auditory nerve. See at least Drew Cappotto on page 398, Section I. Introduction, lines 9-10).
As to Claim 16, Lievens in view of Drew Cappotto in view of Timothy teaches the limitations of Claim 15 and wherein the acoustic device comprises a loudspeaker, headphones, earphones, headsets, or earbuds (Lievens on [0037] teaches hearing aid components include earphones). 
Allowable Subject Matter
Claims 7, 8, 11-14, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651